Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,19,15,16,18,22 of U.S. Patent No. 11,152,553. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 teaches current claim 1; patent claim 19 teaches current claim 2; patent claim 15 teaches current claim 11; patent claim 16 teaches current claim 12; patent claims 1 and 18 teach current claim 13; patent claim 19 teaches current claim 14; patent claim 22 teaches current claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recites the limitation " the first recess portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,10,15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele et al (PG Pub 2017/0133550 A1).
Regarding claim 1, Schuele teaches a display device comprising: a base substrate (1200, figs. 17 and 18) having a front surface and a rear surfacemitting device (300) disposed on the front surface of the base substrate and configured to emit light in a direction away (so that light is emitted into wavelength conversion layer 1800, paragraph [0118]) from the base substrate, the light emitting device comprising a light emitting structure electrically connected to the outer electrodes; and a plurality of connection electrodes (1712 and 1714, figs. 17I and  17J) connecting the light emitting device to the outer electrodes, wherein each of the connection electrodes includes a portion having a rounded shape when viewed from above.  
Regarding claim 2, Schuele teaches the display device of claim 1, wherein the light emitting device further comprises a plurality of bump electrodes (308 fig. 4A; under 300 in figs. 17E to 17H) electrically connected to the light emitting structure, and wherein the outer electrodes are electrically connected to the light emitting structure through the bump electrodes.  
Regarding claim 3, Schuele teaches the display device of claim 2, further comprising a first insulating member (408, figs. 4A and 4B, paragraph [0060]) covering at least a portion of the light emitting device.  
Regarding claim 4, Schuele teaches the display device of claim 3, wherein the first insulating member includes a light shielding material (paragraph [0090]).  
Regarding claim 5, Schuele teaches the display device of claim 2, wherein the connection electrodes (1712/1714, fig. 17L) connect the outer electrodes (1701) to the bump electrodes.  
Regarding claim 6, Schuele teaches the display device of claim 1, further comprising an adhesive (solder 308, fig. 4 and fig. 17) disposed between the base substrate and the light emitting device in the first recess portion (in 1202, fig. 17L).  
Regarding claim 10, Schuele teaches the display device of claim 1, further comprising an insulating member (408, fig. 4A, paragraph [0060]) disposed on the base substrate, wherein the insulating member includes a light shielding material.  
Regarding claim 15, Schuele teaches a display device comprising; a plurality of pixels arranged in a matrix (fig. 14), each pixel comprising (see claim 1): a base substrate having a front surface and a rear surfac
Regarding claim 16, Schuele teaches (see claim 2) the display device of claim 15, wherein the light emitting device further comprises a plurality of bump electrodes electrically connected to the light emitting structure, and wherein the outer electrodes are electrically connected to the light emitting structure through the bump electrodes.  
Regarding claim 17, Schuele teaches the display device of claim 16, further comprising a cover (1816, fig. 18) covering both of a portion of the outer electrode and a portion of the bump.  
Regarding claim 18, Schuele teaches (see claim 5) the display device of claim 15, wherein the connection electrodes connect the outer electrodes to the bump electrodes.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9,11,12,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al (PG Pub 2017/0133550 A1) as applied to claims 6,1,15 above, and further in view of Su et al (PG Pub 2011/0204376 A1).
Regarding claim 7, Schuele remains as applied in claim 1.
Schuele does not teaches a substrate.
In the same field of endeavor, Schuele teaches a substrate (sapphire substrate, fig. 1P), wherein the light emitting structure (MQW) is disposed on the substrate, for the benefit of integrating light emitting layers emitting different wavelengths (MQW) to reduce device complexity (paragraph [0042]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting device to further comprise a substrate, wherein the light emitting structure was disposed on the substrate, for the benefit of integrating light emitting layers emitting different wavelengths to reduce device complexity.
Schuele in view of Su teaches “a substrate embedded in the first recess portion”.
 Regarding claim 8 Schuele in view of Su teaches the display device of claim 7, wherein the first recess portion (in 1202 fig. 17L of Schuele) has an area larger than that of the substrate.  
Regarding claim 9, Schuele teaches the display device of claim 7, wherein the light emitting device further comprises a plurality of bump electrodes (308 and 1704, figs. 4 and 17) electrically connected to the light emitting structure, and wherein at least portions of the bump electrodes (1704, fig. 17F and 17J of Schuele) are disposed on the substrate (of Su) and do not overlap epitaxial layers of the light emitting structure (of 300 fig. 17J of Schuele).  
Regarding claim 11, Su teaches the display device of claim 1, wherein the light emitting structure comprises a plurality of epitaxial stacks (p and n layers, as well as the MQW, fig. 1P, paragraph [0039]) sequentially disposed on the base substrate and configured to emit light having different wavelength bands (paragraph [0061]) from each other, and the light emitting structure has a light emission area (MQW) in an area overlapping the epitaxial stacks.  
Regarding claim 12, Su teaches the display device of claim 11, wherein the epitaxial stacks comprise: a first epitaxial stack configured to emit a first light (170, 172, 177, fig. 1P); a second epitaxial stack (171 and 180) disposed on the first epitaxial stack and configured to emit a second light having a wavelength band different (paragraph [0061]) from that of the first light; and a third epitaxial stack (181, 174 and 173) disposed on the second epitaxial stack and configured to emit a third light having a wavelength band different (paragraph [0061])  from those of the first light and the second light.  
Regarding claim 19, Schuele and Su teaches (see claim 7) the display device of claim 15, wherein the light emitting device further comprises a substrate embedded in the first recess portion, and wherein the light emitting structure is disposed on the substrate.  
Regarding claim 20, Schuele and Su teaches (see claim 9) the display device of claim 19, wherein the light emitting device further comprises a plurality of bump electrodes electrically connected to the light emitting structure, and wherein at least portions of the bump electrodes are disposed on the substrate and do not overlap epitaxial layers of the light emitting structure.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al (PG Pub 2017/0133550 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 12 above, and further in view of Steigerwald et al (PG Pub 2017/0063047 A1).
Regarding claim 13, Schuele teaches the display device of claim 12, wherein the light emitting device further comprises a plurality of bump electrodes (308, figs. 4 and 17) electrically connected to the light emitting structure.
Su teaches each of the first to third epitaxial stacks comprises first- and second- conductivity types (p and n layers, fig. 1P).
Although not shown in fig. 1P of Su, fig. 1C of Su teaches to provide contact to the respective p- and n-conductivity-type layers, for the known benefit of providing bias to the structure to emit light.
Su does not teach that the first conductivity-type semiconductor layer of each of the epitaxial stacks to have an individual bump electrode and the second conductivity-types layers of all the epitaxial stacks are conducted together to a fourth bump electrode.  In other words Su does not teach “the bump electrodes comprising: a first bump electrode connected to a first conductivity-type semiconductor layer of the first epitaxial stack; a second bump electrode connected to a first conductivity-type semiconductor layer of the second epitaxial stack; a third bump electrode connected to a first conductivity-type semiconductor layer of the third epitaxial stack; and a fourth bump electrode connected to second conductivity-type semiconductor layers of the first, second, and third epitaxial stacks”.  
In the same field of endeavor, Steigerwald teaches (see fig. 35 below) a first bump electrode connected to a first conductivity-type semiconductor layer of the first epitaxial stack; a second bump electrode connected to a first conductivity-type semiconductor layer of the second epitaxial stack; a third bump electrode connected to a first conductivity-type semiconductor layer of the third epitaxial stack; and a fourth bump electrode connected to second conductivity-type semiconductor layers of the first, second, and third epitaxial stacks, for the benefit of making the light emitting elements individually addressable (paragraph [0153]).

    PNG
    media_image1.png
    691
    487
    media_image1.png
    Greyscale


Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the bump electrodes comprising: a first bump electrode connected to a first conductivity-type semiconductor layer of the first epitaxial stack; a second bump electrode connected to a first conductivity-type semiconductor layer of the second epitaxial stack; a third bump electrode connected to a first conductivity-type semiconductor layer of the third epitaxial stack; and a fourth bump electrode connected to second conductivity-type semiconductor layers of the first, second, and third epitaxial stacks, for the benefit of making the light emitting elements individually addressable.
Regarding claim 14, Schuele does not teach the display device of claim 13, wherein the outer electrodes comprise first, second, third, and fourth outer electrodes connected to the first, second, third, and fourth bump electrodes, respectively.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the outer electrodes to comprise first, second, third, and fourth outer electrodes connected to the first, second, third, and fourth bump electrodes, respectively, for the known benefit of providing external bias to the light emitting elements to make them individually addressable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899